Guerry, J.,
dissenting. There being no plea or answer in the case, and the petition being properly paragraphed, the allegations of the petition are to be taken as true, and being thus taken, the. *411plaintiff is only required to prove bis damages if they are unliquidated. Caldwell v. Freeman, 146 Ga. 469 (91 S. E. 544). A petition is sufficient to withstand a general demurrer if the defendant can admit all allegations of the petition and escape liability thereon. In Seaboard Air-Line Ry. Co. v. Pierce, 120 Ga. 230 (47 S. E. 581), it was said: “From the allegations of the petition it appeared that petitioner’s husband was an employee of the defendant ; that, while in the discharge of his duty as such, he was killed by the running of defendant’s locomotive, and that he was, at the time, wholly without fault, and it was averred that such killing was ‘negligent, wrongful, and inexcusable.’ The defendant could not admit these allegations and escape liability.” Such allegations as there made may have been subject to special demurrer, in that they did not allege the facts upon which the conclusions as to the acts of the defendants as negligence were based. The allegations may not have been well pleaded but the petition was sufficient to withstand a general demurrer. If it can be said that in spite of our statute with reference to defaults, which declares that “In all cases where the damages are not liquidated and a judgment by default is rendered, the plaintiff shall be required to introduce evidence and establish the amount of damages,” and that “the defendant may contest the amount of such damages before the jury, with a right to move for a new trial in respect to such damages, and ■except as in other cases,” the plaintiff may still be nonsuited because he has not well pleaded his cause of action, then we think such statute is rendered nugatory. Such a ruling would render a default judgment a mere scrap of paper, with the right of the defendant to go behind it a-nd attack the petition for vagueness, insufficiency, and on all other grounds that could have been interposed had not the default judgment been rendered.
A defendant may introduce and cross-examine witnesses in contesting the amount of the damages, but can not disprove facts in the petition admitted by his failure to plead. O’Conner v. Brucker, 117 Ga. 451 (43 S. E. 731); Pittman v. Colbert, 120 Ga. 341 (47 S. E. 948); Jenkins v. Whittier Mills Co., 20 Ga. App. 828 (93 S. E. 530); Whittier Mills Co. v. Jenkins, 23 Ga. App. 328 (98 S. E. 236). “On the trial of a suit for unliquidated damages, in which the defendant is in default, the effect of the default is the same as if every item and paragraph of the petition had been proved *412by testimony and judgment had been rendered thereon, save only as to the amount of the damages claimed; and while the defendant has the right to contest this, in doing so he is not privileged to deny or dispute any of the material facts so adjudicated against him.” Whittier Mills Co. v. Jenkins, supra. It seems clear therefore that the only duty resting upon the plaintiff in the case at bar was that of showing the amount of his damage, the case having been marked in default. In the Whittier case it appeared that when the case went back for trial after having been to this court, a motion to strike the plaintiff’s petition was made, which motion was the same as a general demurrer. It was overruled, and Jenkins, J., in rendering the opinion of the court, said that this was proper. There was no motion to strike in the case at bar, but at the conclusion of the testimony the defendant made a motion for nonsuit, it not appearing from the record on what ground the motion was made. This motion was granted. In Kelly v. Strouse, 116 Ga. 872 (43 S. E. 280) Cobb, J., said: “The nonsuit of the Georgia practice corresponds in its office and effect to the demurrer to the evidence of the common law. On such a demurrer the only question is whether the evidence is -sufficient in law to maintain the issue in fact made by the pleadings; and no exception can he taken to any defect in the pleadings, as the demurrer does not extend to them. [Italics mine.] . . If the evidence supports the issue made by the pleadings, it is proper to overrule a demurrer to the evidence, or a motion for a nonsuit in the nature of such a demurrer, but it is not thereby adjudicated that the pleadings are in law sufficient to authorize recovery. . . ‘Proving a case as laid’ will prevent a nonsuit, and may possibly prevent a motion for a new trial from being granted on the ground that the verdict is contrary to the evidence, but it will not authorize a recovery unless the case as laid so authorizes. . . A defendant who passes over, without demurring, a petition which is fatally defective in that it does not set forth a cause of action may still attack the same on this ground by an oral motion to dismiss the case at any time before verdict; and after verdict, by motion in arrest of judgment made during the term at which the judgment was rendered; or by assigning error on the judgment by a- direct writ of error sued out in due time; or within three years from the date of the judgment, by motion to set aside.” Mr. Justice Cobb further said: “We do not now see *413any good reason why an objection to a petition or plea, that it is bad in substance, should not be raised by objecting to evidence being introduced thereunder, or by moving to rule out all evidence introduced in support of the same.” In Jossey v. Stapleton, 57 Ga. 144, it was said: “There was no error in overruling the defendant’s motion for a nonsuit because the plaintiff’s cause of action was not set forth with sufficient clearness and distinctness. If the plaintiff’s [defendant’s] objection had been well founded, it might have been good cause for special demurrer to the plaintiff’s declaration, or to have objected to the plaintiff’s evidence under it; but it was not a good ground for a nonsuit.”
From these authorities it is clearly apparent, that from the view taken of the case by the majority of this court, a nonsuit was not the proper motion, and for this reason the judgment of the lower court should be reversed. If the petition on its face was fatally defective, some of the remedies above set forth might be available to the defendant, but not a nonsuit. Evans v. Josephine Mills, 119 Ga. 448 (46 S. E 674); Bibb Mfg. Co. v. Bashinski, 40 Ga. App. 172 (149 S. E. 82); Rountree v. Seaboard Air-Line Ry. Co., 31 Ga. App. 231 (120 S. E. 654). The defendant, in law, confessed the truth of the allegations made in plaintiff’s petition by his failure to plead. He could only in the then state of the record contest the amount of the damages. He might, following the procedure in the case of Whittier Mills Co. v. Jenkins, supra, have made a motion to strike. This he failed to do. He could have made motion in arrest at the term at which the verdict was rendered. This he failed to do. I am not prepared to agree that the petition sets forth no cause of action. It may not be well pleaded, it may contain conclusions of law and forced inferences, but under § 5657, the entering of a case in default confesses the truth of the allegations made. If the plaintiff can admit, as he must by failure to plead, that the defendant conspired with others wilfully and maliciously to procure another to breach a valid contract with him, and that such action was part of a scheme entered into between the defendant and others, and that he has thereby sustained damage, and escape liability, of course no cause of action is set forth. However, under the decision of our Supreme Court in Luke v. Dupree, 158 Ga. 590 (supra), such facts as set forth above constitute a good cause of action. The petition might have been subject to *414special demurrer; it may not have been well pleaded; it may state conclusions without fully setting out the facts on which the conclusions are based, but after default such defects could not have been taken advantage of by a motion for nonsuit. The defendant admitted the execution of the bond as set out in the petition, and it was not necessary that it be introduced in evidence. Therefore, there was no need that the original be accounted for. I think the court erred in granting a nonsuit.